Citation Nr: 1331133	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  06-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for myelodysplasia, to include as due to exposure to ionizing and nonionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel






INTRODUCTION

The Veteran had active service from June 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

This case was most recently remanded by the Board in October 2012 for further development, and while much of the action requested in that remand has been accomplished by the RO, remand is still required to ensure that every aspect of the Veteran's claim has been given due consideration.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Board's previous remand, the Board noted the Veteran's contention that he was exposed to both ionizing and nonionizing radiation in service when he was stationed in Braumholder, Germany as a radar operator, during which time he used the radar equipment to target sides for the "280mm Atomic Gun," a weapon with nuclear capability.  

With respect to his ionizing radiation exposure, the Board noted that 38 C.F.R. § 3.311(a) (2013) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  The Board further noted that all such records will be (bold and italics added for emphasis) forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  The Under Secretary for Benefits was to then make a determination as to whether it was at least as likely as not that the Veteran's myelodysplasia resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).

In October 2012, as the Board found that the RO failed to obtain a dose estimate from the Under Secretary for Health, as compelled by the provisions of 38 C.F.R. § 3.311(a)(2)(iii), the Board remanded the claim to the RO to complete this additional development under 38 C.F.R. § 3.311(a).

In this regard, while the Board finds that the opinions obtained pursuant to the October 2012 remand adequately address the Veteran's claim based on exposure to nonionizing radiation, i.e., based on the Veteran's radiation exposure as a radar operator over the period of 1955 to 1957, they do not adequately address the Veteran's claim that is based on exposure to ionizing radiation, i.e., based on his in-service exposure to the "280mm Atomic Gun," a weapon with nuclear capability.  Simply put, the Board does not find that the opinions adequately address the Veteran's in-service exposure to the "280mm Atomic Gun."  See Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, on remand, the Board finds that a new memorandum should be submitted to the Director, Compensation Service, requesting that he forward an additional request to the Under Secretary of Health for an addendum dose estimate regarding the Veteran's exposure to ionizing radiation from the "280mm Atomic Gun" while operating radar equipment in connection with the use of that weapon, and an opinion whether the Veteran's myelodysplasia is related to such exposure.  Similarly, once this addendum dose estimate and opinion is prepared, it should then be forwarded to the Under Secretary of Benefits for an addendum opinion as to whether it is at least as likely as not that the Veteran's myelodysplasia resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), a new memorandum should be submitted to the Director, Compensation Service, requesting that he forward an additional request to the Under Secretary of Health for an addendum dose estimate regarding the Veteran's exposure to ionizing radiation from the "280mm Atomic Gun" while operating radar equipment in connection with the use of that weapon, and an opinion whether the Veteran's myelodysplasia is related to such exposure.  If more information from the Veteran is required regarding the specifics of his alleged exposure to ionizing radiation, he should be contacted and asked to provide the information.  

2.  Once the addendum dose estimate and opinion is prepared, it should then be forwarded to the Under Secretary of Benefits for an addendum opinion as to whether it is at least as likely as not that the Veteran's myelodysplasia resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



